EXHIBIT 10.2

 

  

Sandra Leung

Senior Vice President and General Counsel

LOGO [g64923image002.jpg]

     

345 Park Avenue New York, NY 10154-0037

Tel 212-546-4260 Fax 212-546-9562

sandra.leung@bms.com

April 21, 2009

Mr. James M. Cornelius

Chairman and Chief Executive Officer

Bristol-Myers Squibb Company

345 Park Avenue

New York, New York 10154

Re: Termination of Aircraft Time Sharing Agreement

Dear Jim:

Reference is hereby made to the Amended and Restated Aircraft Time Sharing
Agreement dated June 12, 2008, by and between you and Bristol-Myers Squibb
Company, a Delaware corporation (the “Company”). As you are aware, the Company
has sold all of its corporate aircraft. Therefore, this letter serves as our
agreement that the Amended and Restated Aircraft Time Sharing Agreement is
terminated, effective immediately.

 

 

BRISTOL-MYERS SQUIBB COMPANY

     

By:

  /s/ Sandra Leung           Name:  Sandra Leung     Title:    Senior Vice
President and General Counsel

The foregoing accurately reflects our understanding that the Amended and
Restated Aircraft Time Sharing Agreement dated June 12, 2008 is hereby
terminated.

Dated: April 21, 2009

   

/s/ James M. Cornelius

    James M. Cornelius

 

E-10-2

 